USDC SDNY

 

DOCUMENT
ELECTRONICALLY FILED
DOC #:
ALAN L, FRANK 6*+5 _—<—<$<$ $$
KYLE M, KULZER*+ AN . 12/5/2019
SAMANTHA A, MILLROOD*+ AL L. FRANK | DATE ete arden fete
BYAN L. PRANK *444 eo =
SUSAN. PLINER"? LAW ASSOCIATES, P.C.
JORDAN E. FRANK *+
JACLYN H, FRANK *#A Attorneys at Law
JEFFREY J. GOLDIN *t CENTER CITY PHILADELPHIA OFFICE
DANIEL A. ROSS t+
1515 MARKET STREET
PARALEGALS 135 OLD YORK ROAD SUITE 1200
DEBRA E. MCGUCKIN JENKINTOWN, PA 19046 PHILADELPHIA, PA 19102
DAWN M, WELSH (215) 935-1000
USBETH LOZADA FAX NO, (215) 935-1110 OR COUNEEL
. DAVID M, D'ORLANDO *+
® Certified by the NJ Supreme Court ROBERT E. BROOKMAN *#0
as a Civil Trial Attorney
* MEMBER PA GAR
+ MEMBER NJ BAR
« MEMBER NY BAR E-MAIL ADDRESS:
# MEMBER FL BAR afrank@alflaw.net

« REGISTERED PATENT ATTORNEY

December 5, 2019
VIA ECF

The Honorable Analisa Torres, District Judge
United States District Court

Southern District of New York

United States Courthouse

500 Pearl Street

New York, NY 10007

RE: Rackwise, Inc, v. Foley Shechter Ablovatskiy, LLP, Jonathan R. Shechter,
Esquire and Alexander Ablovatskiy, Esquire
U.S.D.C., Southern District of NY, No. 19-civ-L1094 (AT)

Initial Pretrial Conference ~ February 3, 2020 at 11:40 a.m.
Dear Judge Torres:

The undersigned and this firm represents Plaintiff, Rackwise, Inc. with respect to the
above captioned matter. I write to request an adjournment of the Initial Pretrial Conference,

The Complaint was filed with the Court on December 4, 2019, and an Initial Pretrial
Conference Order was entered on December 4, 2019, scheduling an initial pretrial conference on
February 3, 2020, at 11:40 a.m.

lam representing the Claimant in an Arbitration in TCL Acquisition Holdings, LLC vs.
JAACA. LLC, et al., No. 01-17-0007-5625 which has been scheduled for some time to take place
on February 3, 4, 5, 10 and 11, 2020 before the Hon. Annette M. Rizzo (Ret.), Hon, Stephen M.
Orlofsky (Ret.) and Daniel S. Bernheim, 3d, in Philadelphia, PA.

Please visit us at www.alflaw.net
The Honorable Analisa Torres, District Judge
December 5, 2019
Page 2

 

The Defendants, as of this date, have not been served with the Complaint, Initial Pretrial
Conference Order and Your Honor’s Individual Practices,

This is the first request for adjournment by Plaintiff. No previous requests have been
requested.

I thank Your Honor with respect to this request.

Respectfully,

Ait

ALAN L. FRANK

ALF:daw

cc: Foley Shechter Ablovatskiy, LLP
Jonathan R. Shechter, Esquire
Alexander Ablovatskiy, Esquire

GRANTED. The initial pretrial conference
scheduled for February 3, 2020 is ADJOURNED
to February 13, 2020, at 10:40 a.m. By
February 6, 2020, the parties shall submit their
joint letter and proposed case management plan.

Dated: December 5, 2019
New York, New York

On-

ANALISA TORRES
United States District Judge

Please visit as at www.alflaw.net
